                                                                           ^ DIV.
                IN THE UNITED STATES DISTRICT COURT FOR
                      THE SOUTHERN DISTRICT OF GEORGIA ^              I ^5 £rt|l:55
                               SAVANNAH DIVISION


BIRON GARVIN,


      Plaintiff,

V.                                                  CASE NO. CV418-109


CORPORAL SYKES and SERGEANT
FOWLER,

      Defendants.



                                      ORDER



      Before    the    Court     is   the    Magistrate     Judge's    Report       and

Recommendation (Doc.          31), to      which objections have been filed

(Doc. 35). After a careful review of the record, the Court finds

the objections to be without merit.               Accordingly, the report and

recommendation is ADOPTED as the Court's opinion in this case.

As a result, Defendants' Motion for Summary Judgment (Doc. 25)

is GRANTED. Additionally, Plaintiff's Motion to Amend (Doc. 32)

is DENIED.


      Plaintiff       first      sought      to    remedy     the     deficiencies

identified in the report and recommendation by seeking to amend

his   complaint.      (Doc.    32.)   In    the   motion    to amend,    Plaintiff

requested this Court grant his motion and permit him to file his

affidavit attached to the motion that purportedly explained the

events that gave rise to his complaint. The Court has reviewed

the motion     and    attached   affidavit and       finds that     Plaintiff has
still failed to demonstrate genuine issues of material facts. In

his affidavit. Plaintiff states that "while in full custody and

control of Officer Sykes, with hands cuffs on me behind my back

officer Fowler physically assaulted me" and that "the cracked

damaged tooth caused by Sikes and Fowler physical assault had to

be    removed   due to the damage             caused    by the       Officer    Sikes or

Fowler flashlight that               was   shoved into my mouth." (Doc.                 31,

Attach. 1 at 2.) Plaintiff has repeated the same facts that he

alleged in his complaint. (S^ Doc. 5). Plaintiff's objections

likewise       rely   on     this     affidavit,       and     an    attached    medical

document, to contend that there are genuine issues of material

facts that precludes a grant of summary judgment to Defendants.

(Doc.    35    at   3.)     The   Magistrate       Judge     found   that     Plaintiff's

version of the facts as alleged in the complaint, namely that

"no marijuana was found, that he was choked and slammed on the

hood of the patrol car, and that he suffered cracked teeth," was

clearly contradicted by the video evidence from the body cameras

worn by Defendants. (Doc. 31 at 7.) After review of the record,

the    Court    concurs       with    the    Magistrate       Judge's    finding      that

Plaintiff's         facts    are     contradicted       by     the    video     evidence.

Therefore,       as    Plaintiff         alleges     the     same    details     in     his

affidavit that was alleged in his complaint and considered by

the    Magistrate      Judge,      the     Court   denies     Plaintiff's      motion    to

amend as futile.
         Moreover,       the     Court   concurs       in       the     Magistrate        Judge's

conclusion        that    the    force   used    was      not    excessive.         To   overcome


qualified       immunity,         two    questions        must        be     answered     in     the

affirmative.        A    court    must   determine        whether       the    facts     taken   in


the    light      most    favorable      to    the   party        asserting        the    injury,

^'show    the     officer's      conduct       violated     a     constitutional          right,"

and whether that right ^'was clearly established" at the time of

the alleged conduct. Saucier v. Katz, 533 U.S. 194, 201, 121 S.

Ct. 2151, 2156, 150 L. Ed. 2d 272 (2001), modified by Pearson v.

Callahan, 555 U.S. 223, 236, 129 S. Ct. 808, 818, 172 L. Ed. 2d

565    (2009)      (holding       that   courts      do     not       need    to    address      the

Saucier two prong test in sequential order). The right to make

an arrest or investigatory stop necessarily carries with it the

right to use some degree of physical coercion or threat thereof

to effect it, however, the Fourth Amendment protects individuals

from     the    use     of   excessive     force       during         the    arrest      or    stop.

Graham v. Connor, 490 U.S. 386, 396, 109 S. Ct. 1865, 1871-72,

104    L.   Ed.    2d    443 (1989).       The    gratuitous,              unwarranted        use of

force during the course of an arrest is excessive. Manners v.

Cannella,       891      F.3d    959,    973    (11th      Cir.       2018).       The   Eleventh

Circuit has repeatedly ruled that a police officer violates the

Fourth Amendment, and is denied qualified immunity, if he or she

"uses gratuitous and excessive force against a suspect who is

under control, not resisting, and obeying commands." Saunders v.
Duke^ 766 F.3d 1262, 1265 (11th Cir. 2014). The determination of

whether     the     force       used    was     reasonable        is     viewed      from     the


perspective of a "reasonable officer on the scene, rather than

with the 20/20 vision of hindsight." Graham, 490 U.S. at 396,

109    S.   Ct.    at     1872.    Qualified          immunity     applies          unless    the

application of the reasonable officer standard would "inevitably

lead    every      reasonable          officer        to    conclude      the       force     was

unlawful."        Nolin    v.    Isbell,      207     F.3d      1253,    1255       (11th    Cir.

2000). To balance the reasonableness of the force used, a court

must   evaluate      several      factors, including:              (1)    the   severity of

the crime at issue, (2) whether the suspect poses an immediate

threat to the safety of the officers or others, and (3) whether

the suspect is actively resisting arrest or attempting to evade

arrest.     Manners, 891 F.3d at 973.

       Plaintiff was arrested after Defendants found marijuana on

his person. (Doc. 25, Attach. 3 at 2;                           Doc. 25, Attach. 5 at

46:11-46:50.)        However,      the    force        alleged     here       did    not    arise

until after Plaintiff had been placed in the back of a police

cruiser, handcuffed, and                Defendants observed              a strong odor of

marijuana    emanating          from    him     and    realized        that   Plaintiff       had

something in his mouth and believed that Plaintiff was "eating"

marijuana.        (Doc.   25,     Attach.       3 at       3;   Doc.    25,    Attach.       6 at

13:09-13:31.)        Defendant         Fowler    removed        Plaintiff      from    the    car

and,    after       numerous       instructions            by    Defendant          Fowler     to
Plaintiff      to    spit    out    the    marijuana       and/or     plastic         bags    in

Plaintiff's mouth. Defendant Fowler attempted to manually remove

the marijuana. (Doc. 25, Attach. 3 at 3-5; Doc. 25, Attach. 6 at

13:32-25:20.)        At    the    time    that    Plaintiff     was      subject       to    the

force    he   alleges,      Defendants       believed      that     he    was    destroying

evidence      by    attempting       to     eat    and     swallow       marijuana          and,

further,      became      worried    that    he    could      choke      and    die    on    the

items.    (Id.)     The     three   factors       fall   in    favor      of    Defendants.

Plaintiff was arrested for possessing marijuana and, at the time

force    was       used,    was     believed      to     be    destroying         evidence.

Plaintiff was refusing to spit out the items in his mouth, and

Plaintiff was in danger of choking. Qualified immunity applies

unless the application of the reasonable officer standard would

'^inevitably lead every reasonable officer to conclude the force

was unlawful." Nolin, 207 F.3d at 1255. A reasonable officer in

Defendants' position would not conclude that the force used was

unlawful. See also German v. Sosa, 399 F. App'x 554, 556 (llth

Cir. 2010) (finding that excessive force was not used when the

defendant      officer       attempted       to    prevent      the       plaintiff         from

swallowing what the officer believed to be cannabis and stating

that "[i]t is constitutional for officers recognizing an attempt

to swallow and destroy what appears to be narcotics to hold the

suspect's throat and attempt to pry open the suspect's mouth by

placing pressure against his jaw and nose."). This Court grants
Defendants'       Motion      for   Summary     Judgment       on   the     grounds      that

Defendants       are   entitled to       qualified     immunity       and    because, to

the extent Plaintiff assert claims against Defendants in their

official     capacities,        Plaintiff      has    not    made   out     a   case     that

there      was    a    policy       or   custom       that     caused       the    alleged

constitutional         deprivations.      As   a     result,    the   Court       does    not

reach the alternative argument that Plaintiff's claim is barred

by Heck v. Humphrey, 512 U.S. 477, 114 S. Ct. 2364, 129 L. Ed.

2d 383 (1994).

        Accordingly, Defendants' Motion for Summary Judgment (Doc.

25)   is    GRANTED.     As    a    result,    all    of    Plaintiff's         claims    are

DISMISSED. Plaintiff's Motion to Amend (Doc. 32) is DENIED. The

Clerk of Court is DIRECTED to close this case.


        SO ORDERED this        //*" day of September 2019.


                                          WILLIAM T. MOORE, JR'
                                          UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF GEORGIA
